AO 472 (Rev. 09/l 6) Order of Detention Pending Trial

                                                                                                       U.S. DISTRICTGOURT
                                        UMTSD STATES DISTRICT COUNT                                   DISTRICT OF VERMONT
                                                                                                               FILED
                                                                     for the

                                                               District of Vermont

                     United States of America                           )
                                   v.                                   )
                                                                        )      Case   No. 2:18-cr49
                    Anselo Peter Efthimiatos                            )
                               Defendant                                )

                                        ORDER OF'DETENTION PENDING TRIAL
                                                        Part I - Eligibility for Detention

       Upon the

                il Motion of the Government attorney pursuant to l8 U.S.C. $ 3142(f1(l), or
                d    Motion of the Government or Court's own motion pursuant to l8 U.S.C. $ 3142(0(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Courtos findings of fact
and conclusions of law, as required by I 8 U.S.C. $ 3 142(i), in addition to any other findings made at the hearing.

                              Part II - Findings of Fact and Law as to Presumptions under $ 3142(e)

  fl   A. Rebuttable Presumption Arises Under f 8 U.S.C. S 31a2(eX2) (previous violator)t There    is a rebuttable
       presumption that no condition or combination of conditions will reasonably assure the safety of any other person
       and the community because the following conditions have been met:
            D (1) the defendant is charged with one of the following crimes described in l8 U.S.C. $ 3la2(f)(l):
                    il(a) acrime ofviolence, aviolation of 18 U.S.C. $ 1591, oran     offense listed in l8 U.S.C.
                         $ 2332b(g)(5)(B) for which a maximum term of imprisonment of l0 years or more is prescribed; or
                    tl   (b) an offense for which the maximum sentence is life imprisonment or death; or
                    il   (c) an offense for which a maximum term of imprisonment of l0 years or more is prescribed in the
                       Controlled Substances Act (21U.S.C. $$ 801-904), the Controlled Substances Import and Export Act
                       (21 U.S.C. $$ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. $$ 70501-70508); or
                    il(d) any felony if such person has been convicted oftwo or more of[enses described in subparagraphs
                       (a) through (c) of this paragraph, or two or more State or local ofilenses that would have been offenses
                       described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                       jurisdiction had existed, or a combination of such offenses; or
                    fl (e) any felony that is not otherwise a crime of violence but involves:
                   (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in l8 U.S.C. $ 921);
                   (iii) any other dangerous weapon; or (iv) a failure to register under l8 U.S.C. $ 2250; and
            O (2) the defendant has previously been convicted of a Federal offense that is described in l8 U.S.C.
               $ 3142(0(l), or of a State or local oflense that would have been such an offense if a circumstance giving rise
              to Federaljurisdiction had existed; ozd
            D (3) the offense described in paragraph (2) above for which the defendant has been convicted was
              committed while the defendant was on release pending trial for a Federal, State, or local offense; and
            J @) a period of not more than five years has elapsed since the date of conviction, or the release of the
              defendant from imprisonment, for the oflense described in paragraph (2) above, whichever is later.


                                                                                                                         Page   I of   3
AO 472 (Rev. 09/l 6) Order of Detention Pending Trial

   O B. Rebuttable Presumption Arises Under 18 U.S.C. $ 31a2(eX3) (narcotics, Jirearm, otlwr offenses): There is a
     rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
     defendant as required and the safety of the community because there is probable cause to believe that the defendant
     commifted one or more of the following offlenses:
         D (1) an offense for which a maximum term of imprisonment of l0 years or more is prescribed in the
            Controlled Substances Act (21U.S.C. $$ 801-904), the Controlled Substances lmport and Export Act (21
            U.S.C. $$ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. $$ 70501-70508);
         D (2) an offense under l8 U.S.C. $$ 924(c), 956(a),or2332b;
         D (3) an offense listed in l8 U.S.C. $ 2332b(gX5)(B) for which a maximum term of imprisonment of l0 years
                   or more is prescribed;
              D (4) an offense under Chapter 77 of Title       18, U.S.C. (18 U.S.C. $$   l58l-1597) for which a maximum term of
                   imprisonment of 20 years or more is prescribed; or
              tr (5) an offense involving a minor victim under 18 U.S.C. $$ 1201, 1591,2241,2242,2244(a)(l),2245,
                   2251,2251A,2252(a)(l),2252(a)(2),2252(a)(3),2252A(a)(l),2252A(a)(2),22524(a)(3),2252A(a)(4),
                   2260, 2421, 2422, 2423, or 2425.

   fl C. Conclusions         Regarding Applicability of Any Presumption Established Above

              D The defendant      has not introduced sufficient evidence to rebut the presumption above, and detention is
                   ordered on that basis. (Part  III need not be completed.)
                   OR

              tr   The defendant has presented evidence sufficient to rebut the presumption, but after considering the
                   presumption and the other factors discussed below, detention is wananted.

                                   Part   III   - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in l8 U.S.C. $ 3l42(g) and the information presented at the detention
hearing, the Court concludes that the defendant must be detained pending trial because the Government has proven:



   D By clear and convincing evidence that no condition or combination of conditions of release will reasonably          assure
        the safety of any other person and the community.

   il   By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
        the defendantos appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

        d     Weight of evidence against the defendant is strong
        O     Subject to lengthy period of incarceration if convicted
        d     Prior criminalhistory
        f,l   Participation in criminal activity while on probation, parole, or supervision
        D     History of violence or use of weapons
        D     History of alcohol or substance abuse
         tr   Lack of stable employment
        D     Lack of stable residence
        D     Lack of financially responsible sureties
         fl   Lack of significant community or family ties to this district

                                                                                                                         Page 2   of   3
AO 472 (Rev. 09/16) Order of Detention Pending Trial

       il   Significant family or other ties outside the United States
       il   Lack of legal status in the United States
       tr   Subject to removal or deportation after serving any period of incarceration
       il   Prior failure to appear in court as ordered
       I    Prior attempt(s) to evade law enforcement
       D    Use of alias(es) or false documents
       O    Background information unknown or unverified
       fl   Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTI{ER EXPLANATION:


        d   Motion was unopposed by the defendant through statements of counsel

       Defendant agreed to submit to custody pending hial. The court found that the status of a warrant from the
       Southern District of Iowa contributed to a risk of flight.




                                                 Part IV - Directions Regarding Detention

The defendant is remanded to the custody ofthe Attomey General or to the Attorney General's designated representative for
confinement in a conections facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with
defense counsel. On order of a court of the United States or on request of an attorney for the Governmento the person in
charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding.

Date: ttlzt l,{


                                                                                                                    Page 3   of   3
